Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 November 2020 has been  considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
The 29 December 2020 amendment changed the definition of “s” in claims 1 and 11 from “s is the number of slots of the respective mover” to ---s is the number of teeth of the respective mover---.   
This change should be made to similar recitations in the specification.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 3-11 & 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, on the last two lines, “the number of the magnetic poles of the stator is m and the number of teeth of the respective move is s…and the tooth arrangement interval α of the p/s” duplicates the language “…wherein α, which is a tooth arrangement interval of a respective mover…, is α = m τp/s…, herein m is the number of magnetic poles of the stator with respect to the mover” on lines 8-11.  Claim 11 is rejected on the same grounds.    

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 6,476,524) in view of Miyamoto et al. (US 6,407,471).
Regarding claim 1, as best understood, Miyamoto generally teaches the invention of a permanent magnet electrical machine comprising: a stator (fixing portion) 2; and 
a plurality of movers (rotor block cores) 31-33 configured to perform linear motion, curvilinear motion, or rotary motion with respect to the stator, the plurality of movers including a first mover 31 and a second mover 32, 
wherein an interval between a last tooth 4 of the first mover 31 and a first tooth 4 of the second mover 32 adjacent to the first mover is α + γ, 
wherein α (corresponding to Pt), which is a tooth arrangement interval of a respective mover (i.e., tooth pitch, c.5:5-6), the respective mover being each of the first and second movers 31/32, is α = m τp / s  (i.e., Pt = 8/9 Pm), and γ (corresponding to length of spacer 6a, or 1/3 Pm; c.5:58-60), which is a weighted value, is γ = τp / n  (i.e., for n = 3, γ = 1/3 Pm), herein m is the number of magnetic poles 1 of the stator with respect to the respective mover (m = 8), s is the p is a pole pitch of the stator (Pm), and n is the number of phases of the electrical machine (n = 3 for three phases U, V, W; Fig.4), 
wherein the respective mover has (nine) teeth 4 (c.5:5-6), which are d times of 3 and are arranged at predetermined intervals, and phase (armature) windings 5 wound around the teeth 4, herein d is a natural number of 2 or more (i.e., d = 3), and 
wherein the stator 2 includes a plurality of magnetic poles (field magnets) 1 having polarities alternating with respect to a stator core (fixing portion) 1 (as indicated by alternating dashed lines for magnets 1; c.4:61-c.6:2; Fig.4), and,
wherein, when the number of the magnetic poles (magnets) 1 of the stator is m (m = 8; c.5:3-5) and the number of teeth 4 of the respective mover is s (s = 9; c.5:5-6), a length Lmover of the respective mover is Lmover = m τp  (corresponding to 8 Pm; c.5:3-5) and the tooth arrangement interval α (corresponding to Pt) of the respective mover is α = m τp / s (i.e., Pt = 8/9 Pm).  


    PNG
    media_image1.png
    464
    1067
    media_image1.png
    Greyscale

Miyamoto does not specifically teach the stator 2 comprises an “iron core”, per se.

Thus, it would have been obvious before the effective filing date to provide Miyamoto with an iron core stator since Miyamoto ‘471 teaches the iron core would have provided a path for magnetic flux to flow via the magnets and thereby move the mover in a linear direction. 
Regarding claim 6, the number m of magnetic poles of the stator 2 is 8 and the number s of slots (i.e., teeth) of the mover 31 is 9, phase windings of the first mover 31 include U, /U, U, V, /V, V, W, /W, and W phases, and phase windings of the second mover 32 include /W, W, /W, /U, U, /U, /V, V, and /V phases, wherein U and /U, V and N, and W and /W have different current directions (Fig.5a).  
Claims 3-5 & 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto and Miyamoto ‘471, further in view of Chung et al. (US Pat.Pub.2013/0076159). 
Regarding claims 3-5 and 7-10, Miyamoto does not explicitly teach the claimed combinations of stator poles m and mover teeth.  
But, with respect to the number of stator poles, Miyamoto teaches the number of field magnets p is a result effective variable in the equation for the number of teeth N (c.1:10-19).  Further, Chung teaches a permanent magnet electric machine including multiple movers 110, 120 and a stator 150 with permanent magnet poles (Fig.7) where the number of mover slots (corresponding to teeth) may be even or odd numbers, depending on the circumstances 
Thus, it would have been obvious before the effective filing date to modify Miyamoto and Miyamoto ‘471 and provide the claimed combinations of stator poles m and mover slots s (i.e., teeth) since Miyamoto and Chung further teach such combinations are result effective design variables, which have been held to involve ordinary skill.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 6,476,524) in view of Miyamato ‘471 and Wavre (US 5,642,013).
As noted above with respect to claim 1, Miyamoto teaches all of the corresponding features in claim 11 except for the stator 2 comprising an “iron core” or “p = t/2 where the number of teeth is t and the number of phase windings is p”, i.e., the number of phase windings p is half the number of teeth t.
But, regarding the first feature, it is well known for the stator of a linear motor to comprise an iron core. For instance, Miyamato ‘471 teaches a linear motor including a stator (field yoke) 5 with permanent magnets 6a, 6b, 6c… disposed in alternating arrangement thereon, so that magnetic flux flows from a permanent magnet 6b adjacent to a magnet 6a to the armature core through the field yoke 5 via the permanent magnet 6a, to cause a mover (rotor) 1 attached to the armature core 3 to move in a linear direction (c.4:14-26; Fig.1a).  
Thus, it would have been obvious before the effective filing date to provide Miyamoto with an iron core stator since Miyamoto ‘471 teaches the iron core would have provided a path for magnetic flux to flow via the magnets and thereby move the mover in a linear direction. 

It would have been obvious before the effective filing date to further modify Miyata and provide half the number of phase windings as teeth since Wavre teaches this would have been desirable to provide a simpler and cheaper manufacture.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto and Miyamoto ‘471, further in view of Chung et al. (US Pat.Pub.2013/0076159). 
Regarding claims 3-5 and 7-10, Miyamoto further teaches phase windings of the first mover 31 include U, /U, U, V, /V, V, W, /W, and W phases, and phase windings of the second mover 32 include /W, W, /W, /U, U, /U, /V, V, and /V phases, wherein U and /U, V and N, and W and /W have different current directions (Fig.5a). Miyamoto does not explicitly teach the claimed combinations of stator poles m and mover slots s (i.e., teeth). 
But, with respect to the number of stator poles, Miyamoto teaches the number of field magnets p is a result effective variable in the equation for the number of teeth N (c.1:10-19).  Further, Chung teaches a permanent magnet electric machine including multiple movers 110, 120 and a stator 150 with permanent magnet poles (Fig.7) where the number of mover slots (corresponding to teeth) may be even or odd numbers, depending on the circumstances 
Thus, it would have been obvious before the effective filing date to modify Miyamoto and Miyamoto ‘471 and provide the claimed combinations of stator poles m and mover slots s (i.e., teeth) since Miyamoto and Chung further teach such combinations are result effective design variables, which have been held to involve ordinary skill.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
   
   Allowable Subject Matter
Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
An update search in the limited amount of time available did not uncover art teaching or suggesting the new features of claims 18-19 (which were not originally presented or previously searched) of “…wherein when the number m of magnetic poles of the stator is 5 and the number s of teeth of the respective mover is 6, the first mover include phase windings in the order of U, /U, /V, V, W, and /W phases, and the second mover include phase windings in the order of W, /W, /U, U, V, and /V phases, wherein U and /U, V and /V, and W and /W have different current directions” and “wherein when the number m of magnetic poles of the stator is 7 and the number 

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not wholly persuasive.  
Regarding Miyamoto, it is argued that Miyamoto does not teach the feature in claims 1 and 11 of “wherein, when the number of the magnetic poles of the stator is m and the number of teeth of the respective mover is s, a length Lmover of the respective mover is Lmover = m τp and the tooth arrangement interval α of the respective mover is α = m τp/s.”   This is not persuasive because Miyamato’s Fig.4 embodiment teaches the number of the magnetic poles (field magnets) 1 of the stator (fixing portion) 2 is m (m = 8; c.5:3-5) and the number of teeth 4 of the respective mover (rotor block cores) 31-33 is s (s = 9; c.5:5-6), a length Lmover of the respective mover is Lmover = m τp (corresponding to 8 Pm; c.5:3-5) and the tooth arrangement interval α of the respective mover is α = m τp / s (corresponds to Pt = 8/9 Pm; Fig.4).  While Miyamoto’s α corresponding to pitch Pt of the teeth is not variable in the sense that applicant construes, the courts have held that a specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Further, as noted in the rejection, Miyamoto teaches the remaining features of “wherein…, γ (corresponding to length of spacer 6a, or 1/3 Pm), which is a weighted value, is γ = τp / n  (i.e., for n = 3, γ = 1/3 Pm)…, τp is a pole pitch of the stator (Pm), and n is the number of phases of the electrical machine (n = 3 for three phases U, V, W)…, wherein, when the number of the magnetic poles (magnets) 1 of the stator is m (m = 8; c.5:3-5) and the number of teeth 4 of the respective mover is s (s = 9; c.5:5-6), a length Lmover of the respective mover is Lmover = m τp  (corresponding to 8 Pm; c.5:3-5) and the tooth arrangement interval α (corresponding to Pt) of the respective mover is α = m τp / s (i.e., Pt = 8/9 Pm).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/BURTON S MULLINS/Primary Examiner, Art Unit 2832